Opinion by
Orlady, P. J.,
The plaintiff’s testimony clearly demonstrates his attempt to make the wife liable, for the goods sold, as a surety for her husband. Not content with the direction given by the husband, with whom he had previous business transactions, to ship the merchandise “on both names,” he replied “I will see, I will be there in May-field, if this is agreeable to her and she tells me she is satisfied, I will ship the goods out.” Subsequently he visited the wife and said, “your man picked out some goods. Can I ship them in both names, and the wife replied, “Yes, me good for the goods.” No other construction can be placed on these words, than that the plaintiff dealt with the wife as the surety or guarantor of her husband. The business was conducted in his name; the wife was not shown to be interested in it in any way. The prohibition in the Act of June 8,1893, P. L. 344,— A married woman may not become accommodation endorser, maker, guarantor or surety for another — is a full defense to the plaintiff’s demand. Counsel for the wife asked for binding instructions in her favor, for this reason, and the jury should have been so instructed: Horn v. Hutchinson, 163 Pa. 435; Harper v. O’Neil, 194 Pa. 141; Banks v. Short, 15 Pa. Superior Ct. 64. The law has wisely safeguarded the property of the wife from such designing practices and has specifically provided the only way by which she is permitted to bind her real estate. The ceremony observed is not material, the law looks behind the mere form so as to get at the real facts.
The assignments of error are sustained, and the judgment is reversed.